DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 9/24/2021. Amendments received on 9/24/2021 have been entered. As per applicant claim 19 have been canceled and claim 21 is newly added claims. Accordingly claims 1-18 and 20-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,089,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,212 in the same manner as disclosed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder et al. (US Pub 2017/0124792) in view of Karlupia (US Pub 2017/0169635).

As of claims 1, 9 and 16, Schoenfelder discloses an access control device (via smart reader 202; see fig. 2), comprising: 
2a wireless receiver (via wireless controller 304; see fig. 3; also see paragraph [0060]); 
3a wireless transmitter (via wireless controller 304; see fig. 3; also see paragraph [0060]); 
4at least one processor (via processor 310; see fig. 3; also see paragraph [0055]); and 
5a memory including instructions that, when executed with the at least one 6processor (storage module 314; see fig. 3), cause the access control device to: 
7store a credential in the memory of the access control device, the credential comprising an identifier associated with an access device (via storing a second credential at the smart reader, the second credential is associated with a user’s smart phone, RFID device which is used to identify the user to the smart reader; see paragraph [0019] and [0050]) ; 
8receive, from a user device via the wireless receiver, an access token that 9is different from the credential (via smart reader 202 receiving first credential from a user device, wherein the first credential is different than the second credential; see paragraph [0072] and claim 3); 

14send, via the wireless transmitter, the credential to a reader device of an 15access control system managing access to a physical secure area (via wireless controller 304  communicating with access panel 104 and sending the second credential to the access panel 104; see paragraph [0060]).  
	However Schoenfelder does not explicitly disclose that the access token comprising a value to map an access request to one or more permissions associated with the access request.
	Karlupia discloses an access control management system wherein a management server 120 generates a token wherein the token is an alphanumeric string and transmit the token to a user device 115. Karlupia discloses that the management server 120 sets validity for the token and the token is valid for a pre-defined time and maps to one unique visit (see paragraph [0030]).
	From the teaching of Karlupia it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Schoenfelder to include the function of using a token comprising a value to map an access request to one or more permissions associated with the access request as taught by Karlupia in order to set limits on the user’s access using the token.

As of claims 3, 10 and 18, Schoenfelder discloses that1as  the user device is a first user 2device, the memory including further instructions that, when executed with the at least one 3processor, further cause the access control device to receive the credential from a second user 4device that is different from an access device of the access control system and different from the 5user device (via installer installing the credentials in the smart reader; see paragraph [0096]).  
33 As of claims 4 and 13, Schoenfelder discloses that the credential is stored in the memory of the access control device during a setup process in which the access control 3device is programmed to interact with the access control system (via installer installing the credentials in the smart reader; see paragraph [0096]).  
As of claims 5, 14 and 17, Schoenfelder discloses that1as o the memory is 2preprogrammed to store the credential (via storing the second credential in the storage module; see paragraph [0096]).  
As of claim 8, 1as a Schoenfelder discloses that the memory includes further 2instructions that, when executed with the at least one processor, further cause the access control 3device to, upon receiving the indication that the access token is valid, 
As of claim 11, Schoenfelder discloses that1as of claim 11As  the access device is a mobile phone, a 2garage door key, an RFID (radio-frequency identification) device, or a key-fob (via a phone or RFID device; see paragraph [0072]). 
As of claim 21, Karlupia discloses that the access request comprises a signal received from the user device, the signal comprising the access token (via visitor using user device 115 to transmit the access request comprising the token; see paragraph [0042]).
Allowable Subject Matter
Claims 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Novozhenets et al. (US Pub 2020/0193753) discloses that an authorization token is configured to be used one time, such as, for example a one-time use authorization token 510. In another embodiment, the authorization token 510 is configured to be used 
Koskimies et al. (US Pub 2018/0375849) discloses an access management system wherien access controlled device 120 may have a first list of access tokens configured to grant a first kind of access, corresponding to a first role, and access controlled device 120 may have a second list of access tokens configured to grant a second kind of access, corresponding to a second role, so the token is used to associate (map) an access request to one or more permissions associated with the access request (see paragraph [0046]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.